Exhibit 10.3

EXECUTION VERSION

 

 

SECURITY AGREEMENT

By

Aleris International, Inc.,

as Borrower

and

THE GUARANTORS PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

 

 

Dated as of June 25, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS AND INTERPRETATION  

SECTION 1.1

 

Definitions

     2  

SECTION 1.2

 

Interpretation

     8  

SECTION 1.3

 

Resolution of Drafting Ambiguities

     8  

SECTION 1.4

 

Perfection Certificate

     8   ARTICLE II   GRANT OF SECURITY AND SECURED OBLIGATIONS  

SECTION 2.1

 

Grant of Security Interest

     8  

SECTION 2.2

 

Filings

     10   ARTICLE III   PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;   USE OF
PLEDGED COLLATERAL  

SECTION 3.1

 

Delivery of Certificated Securities Collateral

     10  

SECTION 3.2

 

Perfection of Uncertificated Securities Collateral

     11  

SECTION 3.3

 

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

     11  

SECTION 3.4

 

Other Actions

     11  

SECTION 3.5

 

Joinder of Additional Guarantors

     14  

SECTION 3.6

 

Supplements; Further Assurances

     14   ARTICLE IV   REPRESENTATIONS, WARRANTIES AND COVENANTS  

SECTION 4.1

 

Title

     15  

SECTION 4.2

 

Validity of Security Interest

     15  

SECTION 4.3

 

Defense of Claims; Transferability of Pledged Collateral

     15  

SECTION 4.4

 

Other Financing Statements

     15  

SECTION 4.5

 

Pledged Securities

     16  

SECTION 4.6

 

Due Authorization and Issuance

     16  

SECTION 4.7

 

Consents, etc.

     16  

SECTION 4.8

 

Pledged Collateral

     16  

SECTION 4.9

 

Insurance

     16  

SECTION 4.10

 

Post-Closing Collateral Matters

     17  

SECTION 4.11

 

Notice of Changes

     17  

SECTION 4.12

 

No Impairment of the Security Interests

     17  

SECTION 4.13

 

Letter-of-Credit Rights

     17  

SECTION 4.14

 

ULC/Partnerships

     17  

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE V   CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
 

SECTION 5.1

 

Pledge of Additional Securities Collateral

     18  

SECTION 5.2

 

Voting Rights; Distributions; etc.

     18  

SECTION 5.3

 

Defaults, etc.

     19  

SECTION 5.4

 

Certain Agreements of Pledgors As Holders of Equity Interests

     20   ARTICLE VI   CERTAIN PROVISIONS CONCERNING INTELLECTUAL   PROPERTY
COLLATERAL  

SECTION 6.1

 

Grant of Intellectual Property License

     20  

SECTION 6.2

 

Protection of Collateral Agent’s Security

     20  

SECTION 6.3

 

After-Acquired Property

     21  

SECTION 6.4

 

Litigation

     21   ARTICLE VII   [RESERVED]   ARTICLE VIII   TRANSFERS  

SECTION 8.1

 

Transfers of Pledged Collateral

     22   ARTICLE IX   REMEDIES  

SECTION 9.1

 

Remedies

     22  

SECTION 9.2

 

Pledgor’s Obligations Upon Event of Default

     24  

SECTION 9.3

 

Notice of Sale

     24  

SECTION 9.4

 

Waiver of Notice and Claims

     24  

SECTION 9.5

 

Certain Sales of Pledged Collateral

     25  

SECTION 9.6

 

No Waiver; Cumulative Remedies

     26  

SECTION 9.7

 

Certain Additional Actions Regarding Intellectual Property

     26   ARTICLE X   APPLICATION OF PROCEEDS  

SECTION 10.1

 

Application of Proceeds

     27  

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE XI   MISCELLANEOUS  

SECTION 11.1

 

Concerning Collateral Agent

     27  

SECTION 11.2

 

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact

     29  

SECTION 11.3

 

Continuing Security Interest; Assignment

     30  

SECTION 11.4

 

Termination; Release

     30  

SECTION 11.5

 

Modification in Writing

     31  

SECTION 11.6

 

Notices

     31  

SECTION 11.7

 

Governing Law

     31  

SECTION 11.8

 

Severability of Provisions

     31  

SECTION 11.9

 

Execution in Counterparts

     31  

SECTION 11.10

 

Business Days

     32  

SECTION 11.11

 

[Reserved].

     32  

SECTION 11.12

 

No Claims Against Collateral Agent

     32  

SECTION 11.13

 

No Release

     32  

SECTION 11.14

 

Obligations Absolute

     32  

SECTION 11.15

 

Intercreditor Agreements

     33  

SECTION 11.16

 

Headings

     33  

SECTION 11.17

 

Indemnity

     33  

SIGNATURES

       S-1  

SCHEDULE 1

 

Pledged Securities

  

EXHIBIT 1

 

Form of Issuer’s Acknowledgment

  

EXHIBIT 2

 

Form of Securities Pledge Amendment

  

EXHIBIT 3

 

Form of Joinder Agreement

  

EXHIBIT 4

 

Form of Copyright Security Agreement

  

EXHIBIT 5

 

Form of Patent Security Agreement

  

EXHIBIT 6

 

Form of Trademark Security Agreement

  

EXHIBIT 7

 

Form of Perfection Certificate

  

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of June 25, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by Aleris International,
Inc., a Delaware corporation (the “Borrower”), and the Guarantors from to time
to time party hereto (the “Guarantors”), as pledgors, assignors and debtors (the
Borrower, together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of Deutsche Bank AG New York Branch in its capacity as Collateral Agent pursuant
to the Credit Agreement (as hereinafter defined), as pledgee, assignee and
secured party (in such capacities and together with any successors in such
capacities, the “Collateral Agent”).

R E C I T A L S:

A. The Borrower, the Guarantors, Deutsche Bank AG New York Branch as the
Collateral Agent and Administrative Agent (the “Administrative Agent”) and the
lending institutions party thereto, in connection with the execution and
delivery of this Agreement, entered into that certain credit agreement, dated as
of June 25, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; which term shall also
include and refer to any increase in the amount of indebtedness under the Credit
Agreement and any refinancing or replacement of the Credit Agreement (whether
under a bank facility, securities offering or otherwise) or one or more
successor or replacement facilities whether or not with a different group of
agents or lenders (whether under a bank facility, securities offering or
otherwise) and whether or not with different obligors upon the Administrative
Agent’s acknowledgment of the termination of the predecessor Credit Agreement).

B. Each Guarantor has, pursuant to the Holdings Guaranty or the Subsidiary
Guaranty, as applicable, unconditionally guaranteed the Secured Obligations.

C. The Borrower and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

D. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations (as hereinafter
defined).

E. It is a condition to (i) the obligations of the Lenders to make the Term
Loans under the Credit Agreement and (ii) the performance of the obligations of
the Secured Parties under the Secured Hedge Agreements and Secured Cash
Management Agreements that constitute Secured Obligations that each Pledgor
execute and deliver the applicable Loan Documents, including this Agreement.

A G R E E M E N T:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

“Bank”; “Chattel Paper”; “Commercial Tort Claims”; “Commodity Account”;
“Contracts”; “Control”; “Documents”; “Equipment”; “Fixtures”; “General
Intangibles”; “Goods,” “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Proceeds”; “ Records”; “Software”; and “Supporting
Obligations.”

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.

(c) The following terms shall have the following meanings:

“ABL Intercreditor Agreement” means (i) that certain ABL Intercreditor
Agreement, dated as of June 25, 2018, between JPMorgan Chase Bank, N.A., as ABL
Facility Agent and any other Applicable Representative (each as defined therein)
in respect of the ABL Obligations, Deutsche Bank AG New York Branch, as First
Lien Facility Agent, Applicable First Lien Agent and First Lien/Junior Lien
Intercreditor Representative (each as defined therein), U.S. Bank National
Association, as Junior Lien Facility Agent and Applicable Junior Lien Agent
(each as defined therein), and the other parties from time to time party
thereto, and acknowledged by the Borrower and certain of its Subsidiaries as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the Credit Agreement or (ii) any
replacement or other intercreditor agreement that contains terms not materially
less favorable to the Secured Parties than the intercreditor agreement referred
to in clause (i).

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“ABL Priority Collateral” shall have the meaning assigned to the term “ABL
Priority Collateral” in the ABL Intercreditor Agreement.

“Account” shall have the meaning set forth in Article 9 of the UCC and in any
event shall include but shall not be limited to any and all rights to payment
for the sale or lease of goods, or rendition of services, whether or not they
have been earned by performance, and any and all Supporting Obligations in
respect thereof.

“Account Debtor” means any Person obligated on an Account.

“Administrative Agent” shall have the meaning assigned to such term in Recital A
hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

 

-2-



--------------------------------------------------------------------------------

“CFC” shall mean any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holdco” shall mean any Subsidiary of the Borrower that owns, directly or
indirectly, no material assets other than equity interests (or equity interests
and indebtedness) of one or more CFCs.

“Closing Date” shall mean June 25, 2018.

“Collateral Account” means the collateral account maintained with the Collateral
Agent required to be established pursuant to the Credit Agreement and this
Agreement.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, together with any
and all (i) rights and privileges arising under applicable law with respect to
the foregoing, (ii) renewals, supplements and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include all accounts and sub-accounts relating to any of the foregoing
accounts and (ii) all cash, funds, checks, notes and instruments from time to
time on deposit in any of the accounts or sub-accounts described in clause
(i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities.

“Excluded Deposit Accounts” means any zero balance disbursement accounts, any
accounts solely holding withheld taxes or sales tax proceeds, any holding
accounts in respect of employee benefit plans, payroll accounts, escrow,
defeasance and redemption accounts, fiduciary or trust accounts, other similar
accounts, in each case, solely to the extent such accounts are used exclusively
for such purpose, and all assets held in or credited to any such accounts;
provided that the Collateral Account shall not be an Excluded Deposit Account.

“Excluded Assets” shall mean the following assets of the Pledgors:

(a) any owned real property not constituting Mortgaged Property and any
leasehold interest in real property where any Pledgor is a tenant;

 

-3-



--------------------------------------------------------------------------------

(b) motor vehicles or other movable goods the perfection of which would require
notation upon or delivery of a certificate of title or similar documentation or
registration;

(c) (1) any rights or interests in any contract, lease, permit, license, charter
or license agreement, covering real or personal property, as such, if under the
terms of such contract, lease, permit, license, or charter or license agreement,
or applicable law with respect thereto, the valid grant of a security interest
or Lien therein to the Collateral Agent is prohibited or restricted and such
prohibition or restriction has not been or is not waived, or if consent of
another party or a governmental agency with respect to such contract, lease,
permit, license, or charter or license agreement, is required and has not been
or is not otherwise obtained or under applicable law such prohibition cannot be
waived, or (2) any other asset if pursuant to applicable law with respect
thereto the valid grant of a security interest or Lien therein to the Collateral
Agent is prohibited or restricted and such prohibition or restriction has not
been or is not waived, or if consent of a governmental agency with respect to
such asset is required and has not been or is not otherwise obtained or under
applicable law such prohibition cannot be waived, provided that the foregoing
exclusions pursuant to subclauses (1) and (2) shall not apply if any such
prohibition is ineffective or unenforceable under Sections 9-406, 9-407, 9-408
or 9-409 of the UCC or other applicable law or so as to limit, impair or
otherwise affect the Collateral Agent’s unconditional continuing security
interests in and Liens upon any rights or interests of the Borrower and
Guarantors in or to monies due or to become due under any such contract, lease,
permit, license, or charter or license agreement, or with respect to such asset;

(d) any Equity Interests in any Foreign Subsidiary that is a CFC or any
Subsidiary that is a CFC Holdco in excess of 100% of the outstanding non-voting
stock (if any) and 65% of the outstanding voting stock of any such Foreign
Subsidiary or CFC Holdco;

(e) Equity Interests in any joint venture or non-wholly owned Subsidiary, in
each case, with a third party that is not an Affiliate, to the extent a pledge
of such Equity Interests is prohibited or restricted by the documents covering
such joint venture or non-wholly owned Subsidiary; provided that the foregoing
exclusion shall not apply if any such prohibition is ineffective or
unenforceable under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or other
applicable law;

(f) any property subject to a Financing Lease Obligation, a purchase money
security interest or a Sale and Lease-Back Transaction that is permitted under
the Credit Agreement;

(g) any United States intent-to-use trademark application prior to the filing
and acceptance by the United States Patent and Trademark Office of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto to the extent that the
grant or perfection of a Lien under the Security Documents will constitute or
result in the abandonment, invalidation or rendering unenforceable of any right,
title or interest of any grantor therein; provided that such property or asset
will be an Excluded Asset only to the extent and for so long as the consequences
specified above will result and will cease to be an Excluded Asset and will
become part of the Pledged Collateral immediately and automatically, at such
time as such consequences will no longer result;

(h) margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), Equity Interests in any immaterial Subsidiary (to the
extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement) and Equity Interests in any Unrestricted Subsidiary, any captive
insurance company or any not-for-profit Subsidiary;

 

-4-



--------------------------------------------------------------------------------

(i) Excluded Deposit Accounts; and

(j) any asset to the extent that the adverse tax consequences of providing a
security interest therein are excessive in relation to the benefit afforded
thereby as reasonably determined by the Collateral Agent and the Borrower (with
respect to Non-ABL Priority Collateral) or the ABL Facility Collateral Agent and
the Borrower and so long as such asset is not subject to a Lien securing any
Junior Lien Obligations or ABL Obligations;

provided that no asset that is subject (or purported to be subject) to a Lien
securing any Junior Lien Obligations or ABL Obligations shall constitute an
Excluded Asset.

“Governmental Authority” means the government of the United States, Belgium,
Germany, Switzerland or any other nation or any political subdivision thereof,
whether state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity (including
any European supranational body) exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including the European Central Bank and the Council of Ministers of
the European Union.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, all Patents,
Trademarks, Copyrights, Technology and Intellectual Property Licenses of each
Pledgor, whether now or hereafter owned, licensed or acquired.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party concerning Intellectual Property or Intellectual Property
Collateral, whether such Pledgor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement, together with any
and all (i) renewals, supplements, and amendments thereof, (ii) income, fees,
royalties, damages, claims and payments now and hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements, breaches or violations thereof, (iii) rights to
sue for past, present and future infringements, breaches or violations thereof
and (iv) other rights to use, exploit or practice any or all of the Intellectual
Property or Intellectual Property Collateral.

“Intercreditor Agreements” means, collectively, the ABL Intercreditor Agreement
and the First Lien/Junior Lien Intercreditor Agreement.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
3 hereto.

“Non-ABL Priority Collateral” shall have the meaning assigned to the term
“Non-ABL Priority Collateral” in the ABL Intercreditor Agreement.

“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint

 

-5-



--------------------------------------------------------------------------------

venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity; and (d) in
each case, all shareholder or other equity holder agreements, voting trusts and
similar arrangements to which such Person is a party or which is applicable to
its Equity Interests and all other arrangements relating to the control or
management of such Person.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
and all patent applications (whether issued, applied for or allowed in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s rights with respect to the foregoing,
(ii) inventions, discoveries, designs and improvements described or claimed
therein, (iii) reissues, divisions, continuations, reexaminations, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

“Perfection Certificate” shall mean that certain perfection certificate to be
executed and delivered by the Pledgors in connection with the execution and
delivery of the Credit Agreement, to be dated on or about the Closing Date and
substantially identical to the form attached hereto as Exhibit 8.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Equity Interests (other than any Equity Interests
that are Excluded Assets) of each issuer set forth on Schedule 1 hereto as being
owned by such Pledgor and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests in each
such issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests (other than any Equity Interests that are Excluded Assets) of any
issuer, which Equity Interests are hereafter acquired by such Pledgor (including
by issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired by such Pledgor
in any manner, and (iii) all Equity Interests (other than any Equity Interests
that are Excluded Assets) issued in respect of the Equity Interests referred to
in clause (i) or (ii) upon any consolidation or merger of any issuer of such
Equity Interests.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

-6-



--------------------------------------------------------------------------------

“Receivables” means the Accounts and other Collateral relating thereto that
constitute rights or claims to receive money.

“Secured Obligations” means all First Lien Obligations, including any principal,
premium, interest (including any interest and fees accruing subsequent to the
filing of a petition in bankruptcy, reorganization or similar proceeding at the
rate provided for in the documentation with respect thereto, whether or not such
interest or fees are an allowed claim under applicable state, federal or foreign
law), penalties, fees, indemnifications, reimbursements (including reimbursement
obligations with respect to letters of credit and banker’s acceptances), damages
and other liabilities, and guarantees of payment of such principal, interest,
penalties, fees, indemnifications, reimbursements, damages and other liabilities
and obligations, in each case, payable or due under any of the Credit Agreement
and the Loan Documents.

“Securities Collateral” shall mean, collectively, the Pledged Securities and the
Distributions.

“Security Documents” shall mean the Collateral Documents (as defined in the
Credit Agreement).

“Technology” shall mean, collectively, all trade secrets, know how, technology
(whether patented or not), rights in Software (including source code and object
code), rights in data and databases, rights in Internet web sites, customer and
supplier lists, proprietary information, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(ii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future misappropriations or violations thereof,
(iii) rights corresponding thereto throughout the world and (iv) rights to sue
for past, present and future misappropriations or violations thereof.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URLs), domain names, corporate names, brand
names, and trade names and other identifiers of source or goodwill, whether
registered or unregistered, and all registrations and applications for the
foregoing (whether statutory or common law and whether established or registered
or applied for in the United States or any other country or any political
subdivision thereof), together with any and all (i) rights and privileges
arising under applicable law with respect to any of the foregoing,
(ii) extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements, dilutions or violations thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements, dilutions or violations thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in

 

-7-



--------------------------------------------------------------------------------

a jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

“ULC/Partnership” shall mean any unlimited company, unlimited liability company
or unlimited liability corporation or any similar entity existing under the laws
of any province or territory of Canada and any successor to any such entity.

“ULC/Partnership Interest” shall mean means a Pledgor’s shares of or other
equity interest in any ULC/Partnership or its interest as a general partner in
any ULC/Partnership.

SECTION 1.2 Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

SECTION 1.4 Perfection Certificate. The Collateral Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest.

(a) As collateral security for the payment and performance in full of all the
Secured Obligations, each Pledgor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties a Lien on and security interest in
all of the right, title and interest of such Pledgor in, to and under the
following property, wherever located, and whether now existing or hereafter
arising or acquired from time to time (collectively, the “Pledged Collateral”):

(i) all Securities Collateral and Investment Property;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Intellectual Property Collateral;

(iv) all Accounts;

(v) all General Intangibles

(vi) all Instruments, Documents and Chattel Paper;

(vii) the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

 

-8-



--------------------------------------------------------------------------------

(viii) all Money and all Deposit Accounts;

(ix) all Letters of Credit and Letter-of-Credit Rights;

(x) all Supporting Obligations;

(xi) all books and records relating to the Pledged Collateral; and

(xii) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (x)
above, subject to Section 2.1(b), the security interest created by this
Agreement shall not extend to, and the term “Pledged Collateral” shall not
include, any Excluded Assets.

(b) Notwithstanding anything to the contrary herein, the Borrower may elect at
any time to include in Pledged Collateral any asset (whether an Excluded Asset
or otherwise) that would not have constituted Pledged Collateral on the Closing
Date; provided that (i) the Borrower or applicable Pledgor may amend this
Agreement or enter into security agreements, pledges, collateral assignments,
mortgages or other instruments to create and perfect a security interest in
favor of the Collateral Agent for the benefit of the Secured Parties in such
asset which are on customary terms (and accompanied by customary ancillary
documentation, including, but not limited to, opinions of counsel), in each case
as determined by the Borrower in its sole reasonable discretion, which documents
shall contain only such obligations, duties, benefits, indemnities and
protections on the part of the Collateral Agent which are reasonably acceptable
to it, and (ii) the granting of such Lien to the Collateral Agent over such
additional asset(s) shall not trigger a default under any Intercreditor
Agreement.

(c) Notwithstanding anything to the contrary herein, no Pledgor shall be
required to make any filings with respect to Patents, Trademarks and Copyrights
other than UCC financing statements and filings in the United States Patent and
Trademark Office and the United States Copyright Office.

(d) Notwithstanding anything to the contrary herein, no actions in any
jurisdiction outside the United States will be required in order to create any
security interests in assets located or titled outside of the United States, or
to perfect any security interests in such assets, including any intellectual
property registered in any jurisdiction outside the United States. Furthermore,
neither the Borrower nor the Guarantors will be required to (a) enter into
control agreements or otherwise perfect any security interest by “control”
(other than subject to the terms of the Intercreditor Agreements with respect to
the Collateral Account and the delivery of stock certificates or other
certificates, if any, constituting Pledged Collateral representing equity
interests of the Borrower, the Guarantors and their respective Subsidiaries to
the extent possession of such certificates perfects a security interest therein
and intercompany notes (other than between Loan Parties) and other notes in
excess of $5,000,000); (b) perfect security interests in (x) letter-of-credit
rights or (y) commercial tort claims with a value less than $5,000,000, except
in the case of letter-of-credit rights to the extent such security can be
perfected solely by filing of a UCC-1 financing statement; or (c) obtain any
landlord, warehouseman or bailee waivers or collateral access agreements. In
addition, there will be no security agreements or pledge agreements governed
under the laws of any jurisdiction outside the United States.

 

-9-



--------------------------------------------------------------------------------

(e) The Pledgors shall not be required to perfect the security interest in any
item of personal property as to which the Collateral Agent and the Borrower
shall determine in their reasonable discretion that the costs of perfecting a
security interest in such item are excessive in relation to the value of such
security being perfected thereby.

SECTION 2.2 Filings.

(a) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Pledged Collateral
as “all assets now owned or hereafter acquired by the Pledgor or in which
Pledgor otherwise has rights” and (iii) in the case of a financing statement
filed as a fixture filing or covering Pledged Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Pledged Collateral relates. Each Pledgor agrees to
provide all information described in the immediately preceding sentence to the
Collateral Agent promptly upon request by the Collateral Agent.

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

(c) Each Pledgor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office), including this Agreement, the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement, or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Pledgor hereunder, without the signature of such Pledgor, and naming such
Pledgor, as debtor, and the Collateral Agent, as secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants, except as set forth in Section 6.14(b) of the Credit
Agreement, that all certificates, agreements or instruments representing or
evidencing the Securities Collateral in existence on the date hereof have been
delivered to the Collateral Agent in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank and
that the Collateral Agent has a perfected first priority security interest
therein subject only to Permitted Liens. Each Pledgor hereby agrees that all
certificates representing or evidencing Securities Collateral acquired by such
Pledgor after the date hereof shall promptly (but in any event within forty-five
(45) days after receipt thereof by such Pledgor or such later date as the
Collateral Agent may specify) be delivered to and held by or on behalf of the
Collateral Agent pursuant hereto. All certificated Securities Collateral shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank. The Collateral Agent
shall have the right at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or endorse
for negotiation any or all of the Securities Collateral, without any indication
that such Securities Collateral is subject to the security interest hereunder.

 

-10-



--------------------------------------------------------------------------------

SECTION 3.2 Perfection of Uncertificated Securities Collateral.

(a) Each Pledgor represents and warrants that the Collateral Agent has a
perfected first priority security interest (subject to Permitted Liens having
priority under applicable law) in all uncertificated Pledged Securities pledged
by it hereunder that are in existence on the date hereof. Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause the issuer of Pledged Securities that is
not a party to this Agreement to execute and deliver to the Collateral Agent an
acknowledgment of the pledge of such Pledged Securities substantially in the
form of Exhibit 1, (ii) if necessary or desirable to perfect a security interest
in such Pledged Securities, cause such pledge to be recorded on the equityholder
register or the books of such issuer, execute any customary pledge forms or
other documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Securities under the terms
hereof, and (iii) subject to the terms of the Intercreditor Agreements, after
the occurrence and during the continuance of any Event of Default, upon request
by the Collateral Agent, (A) cause the Organizational Documents of each such
issuer that is a Subsidiary of the Borrower to be amended to provide that such
Pledged Securities shall be treated as “securities” for purposes of the UCC and
(B) cause such Pledged Securities to become certificated and delivered to the
Collateral Agent in accordance with the provisions of Section 3.1.

(b) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees (i) to be bound by the terms of this Agreement relating to
the Securities Collateral issued by it and will comply with such terms insofar
as such terms are applicable to it, (ii) promptly to note on its books the
security interests granted to the Collateral Agent and confirmed under this
Agreement and (iii) that it will, subject to the terms of the Intercreditor
Agreement, comply with instructions of the Collateral Agent with respect to the
applicable Securities Collateral (including all Equity Interests of such issuer)
without further consent by the applicable Pledgor.

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Collateral Agent in respect of the
Pledged Collateral have been delivered to the Collateral Agent in completed and,
to the extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate. Each Pledgor agrees that at the sole cost and expense of
the Pledgors, such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected (x) first priority security
interest in the Non-ABL Priority Collateral (subject to Permitted Liens having
priority under applicable law) and (y) second priority security interest in the
ABL Priority Collateral (subject to Permitted Liens having priority under
applicable law and the Liens of the ABL Facility Collateral Agent in the ABL
Priority Collateral).

SECTION 3.4 Other Actions. In order to further ensure the attachment, perfection
and priority of, and the ability of the Collateral Agent to enforce, the
Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

 

-11-



--------------------------------------------------------------------------------

(a) Collateral Account.

(i) The Borrower shall take the actions with respect to the First Lien
Collateral Account as set forth in Section 6.17 of the Credit Agreement within
the time period prescribed by Section 6.17. Amounts on deposit in the Collateral
Account from time to time shall be released or applied by the Collateral Agent,
acting at the direction of the Administrative Agent, as provided in the Credit
Agreement.

(ii) The Collateral Agent will have a first priority security interest in the
Collateral Account, which security interest is perfected by Control, when the
actions set forth in Section 6.17 of the Credit Agreement have been taken. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any instructions directing the disposition of funds from time to time
credited to the First Lien Collateral Account or withhold any withdrawal rights
from such Pledgor with respect to funds from time to time credited to the
Collateral Account except in accordance with the Credit Agreement. Each Pledgor
agrees that once the Collateral Agent sends an instruction or notice to a Bank
exercising its Control over the Collateral Account such Pledgor shall not give
any instructions or orders with respect to the Collateral Account including,
without limitation, instructions for distribution or transfer of any funds in
the Collateral Account. No Pledgor shall grant Control of the Collateral Account
to any person other than any Junior Lien Notes Collateral Agent or the Other
Junior Lien Obligations Agent (each as defined in the ABL Intercreditor
Agreement).

(b) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim in excess of $5,000,000, such
Pledgor shall promptly notify the Collateral Agent in writing signed by such
Pledgor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in such form and substance as
is reasonably acceptable to the Collateral Agent to grant a security interest in
such Commercial Tort Claim.

(c) Accounts and Chattel Paper.

(i) The names of the obligors, amounts owing, due dates and other information
with respect to each Pledgor’s Accounts and Chattel Paper are and will be
correctly stated in all records of such Pledgor relating thereto and in all
invoices with respect thereto furnished to the Collateral Agent by such Pledgor
from time to time, in each case, except as could not reasonably be expected to
result in a Material Adverse Effect. As of the time when each Account or each
item of Chattel Paper arises, such Pledgor shall be deemed to have represented
and warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be, in each case, except as could not reasonably be expected to result in a
Material Adverse Effect.

(ii) With respect to each Pledgor’s Accounts with a value in excess of
$5,000,000 individually or in the aggregate: (i) all Accounts represent bona
fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of such Pledgor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) there are no setoffs, claims or disputes
existing or asserted with respect thereto and such Pledgor has not made any
agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount

 

-12-



--------------------------------------------------------------------------------

thereof, any release of any Account Debtor from liability therefor, or any
deduction therefrom except a discount or allowance allowed by such Pledgor in
the ordinary course of its business and consistent with reasonable business
judgment; (iii) to such Pledgor’s knowledge, there are no facts, events or
occurrences which impair the validity or enforceability thereof in any material
respect or could reasonably be expected to reduce the amount payable thereunder
as shown on such Pledgor’s books and records and any invoices and statements
with respect thereto in any material respect; (iv) such Pledgor has not received
any notice of proceedings or actions which are threatened or pending against any
Account Debtor which might result in any materially adverse change in such
Account Debtor’s financial condition; and (v) such Pledgor has no knowledge that
any Account Debtor has become insolvent or is generally unable to pay its debts
as they become due, in each case in clauses (i) through (v) above, except as
could not reasonably be expected to result in a Material Adverse Effect.

(d) Inventory.

(i) With respect to any of a Pledgor’s Inventory with a value in excess of
$5,000,000 individually or in the aggregate, (i) such Pledgor has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for
Permitted Liens, (ii) such Inventory is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreements with any third parties
which would require any consent of any third party upon sale or disposition of
that Inventory or the payment of any monies to any third party upon such sale or
other disposition, (iii) such Inventory has been produced in compliance in all
material respects with the Federal Fair Labor Standards Act of 1938, as amended,
and all rules, regulations and orders thereunder and (iv) the completion of
manufacture, sale or other disposition of such Inventory by the Collateral Agent
following an Event of Default shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which such Pledgor is a party or to which such property is subject, in each case
in clauses (i) through (iv) above, except as could not reasonably be expected to
result in a Material Adverse Effect.

(ii) Each Pledgor will do all things necessary to maintain, preserve, protect
and keep its Inventory in working and saleable condition, except (i) for damaged
or defective goods arising in the ordinary course of such Pledgor’s business or
(ii) as could not reasonably be expected to result in a Material Adverse Effect.

(e) Collateral Records. Each Pledgor will maintain books and records that are
complete and accurate in all material respects with respect to the Collateral
owned by it.

(f) Instruments, Documents and Tangible Chattel Paper. As of the date hereof, no
Pledged Collateral is evidenced by any Instrument, Document or Tangible Chattel
Paper other than such Instruments, Documents and Tangible Chattel Paper listed
in Schedule 10 to the Perfection Certificate. Each Instrument and each item of
Tangible Chattel Paper listed in Schedule 10 to the Perfection Certificate has
been properly endorsed, assigned and delivered to the Collateral Agent,
accompanied by instruments of transfer or assignment duly executed in blank. If
any amount then payable under or in connection with any of the Pledged
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, and
such amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper not previously delivered to the Collateral Agent exceeds
$5,000,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within
five days after receipt thereof or such later date as the Collateral Agent may
specify)

 

-13-



--------------------------------------------------------------------------------

endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify. Promptly upon the Collateral
Agent’s reasonable request, Pledgors shall deliver to the Collateral Agent (and
thereafter hold in trust for the Collateral Agent upon receipt and immediately
deliver to the Collateral Agent) any Document evidencing or constituting Pledged
Collateral.

SECTION 3.5 Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of the Credit Agreement, to execute
and deliver to the Collateral Agent (i) a Joinder Agreement substantially in the
form of Exhibit 3 hereto and (ii) a Perfection Certificate, in each case, within
forty-five (45) days of the date on which it was acquired or created (or such
later date as the Collateral Agent may specify) and, in each case, upon such
execution and delivery, such Subsidiary shall constitute a “Guarantor” and a
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor and Pledgor herein. The execution and delivery
of such Joinder Agreement shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor and
Pledgor as a party to this Agreement.

SECTION 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as reasonably requested by the Collateral
Agent or reasonably necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Collateral Agent hereunder,
to carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Collateral Agent’s security
interest in the Pledged Collateral or permit the Collateral Agent to exercise
and enforce its rights, powers and remedies hereunder with respect to any
Pledged Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby, all in form reasonably
satisfactory to the Collateral Agent, and in such offices (including the United
States Patent and Trademark Office and the United States Copyright Office)
wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Pledged Collateral
as provided herein and to preserve the other rights and interests granted to the
Collateral Agent hereunder, as against third parties, with respect to the
Pledged Collateral. Without limiting the generality of the foregoing, each
Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon reasonable request by the
Collateral Agent such lists, schedules, descriptions and designations of the
Pledged Collateral, copies of warehouse receipts, receipts in the nature of
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Collateral Agent shall reasonably request. If an Event of Default has occurred
and is continuing, subject to the terms of the Intercreditor Agreements, the
Collateral Agent may institute and maintain, in its own name or in the name of
any Pledgor, such suits and proceedings as the Collateral Agent may be advised
by counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Pledged Collateral. All of
the foregoing shall be at the sole cost and expense of the Pledgors.

 

-14-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1 Title. Except for the security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and
Permitted Liens, such Pledgor owns and has rights and, as to Pledged Collateral
acquired by it from time to time after the date hereof, will own and have rights
in each item of Pledged Collateral pledged by it hereunder, and has the power to
transfer the Collateral, free and clear of any and all Liens or claims of others
(other than licenses granted in the ordinary course of business). Such Pledgor
has the corporate or other organizational power and authority to grant to the
Collateral Agent the security interest in the Collateral pursuant hereto. In
addition, no Liens or claims exist on the Securities Collateral, other than as
permitted by Section 7.01 of the Credit Agreement. Schedules 11(a) through 11(d)
of the Perfection Certificate set forth a true, correct and complete list of all
Patents, Trademarks and Copyrights registered or applied for in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, that is owned by each such Pledgor and all Intellectual Property
Licenses under which such Pledgor exclusively licenses Copyrights from a third
party (each such Intellectual Property License, an “Exclusive Copyright
License”).

SECTION 4.2 Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made) and intellectual property filings with the United States
Patent and Trademark Office and the United States Copyright Office, a perfected
security interest in all the Pledged Collateral to the extent required to be
perfected hereunder. The security interest and Lien granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement in and
on the Pledged Collateral will at all times constitute a perfected, continuing
security interest therein, prior to all other Liens on the Pledged Collateral
except for Permitted Liens. Without limiting the foregoing, this Agreement
constitutes a legal valid and binding obligation of each Pledgor, enforceable
against such Pledgor, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, use commercially reasonable efforts
to defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to the Collateral Agent and
the priority thereof against all claims and demands of all persons, at its own
cost and expense, at any time claiming any interest therein materially adverse
to the Collateral Agent or any other Secured Party other than Permitted Liens.
There is no agreement, order, judgment or decree, and, except as permitted under
the Credit Agreement, no Pledgor shall enter into any agreement or take any
other action, that would restrict the transferability of any of the Pledged
Collateral or otherwise impair or conflict with such Pledgor’s obligations or
the rights of the Collateral Agent hereunder.

SECTION 4.4 Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will it file or authorize), any valid or effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been filed
in favor of the

 

-15-



--------------------------------------------------------------------------------

Collateral Agent pursuant to this Agreement or in favor of any holder of a
Permitted Lien with respect to such Permitted Lien or financing statements or
public notices relating to the termination statements listed on Schedule 8 to
the Perfection Certificate. No Pledgor shall execute or authorize in any public
office any financing statement (or similar statement, instrument of registration
or public notice under the law of any jurisdiction) relating to any Pledged
Collateral, except financing statements and other statements and instruments
filed or to be filed in respect of and covering the security interests granted
by such Pledgor to the holder of the Permitted Liens.

SECTION 4.5 Pledged Securities. Attached hereto as Schedule 1 is, as of the
Closing Date, a true and correct list of all of the issued and outstanding
stock, partnership interests, limited liability company membership interests or
other equity interests owned by any Pledgor (other than Excluded Assets).

SECTION 4.6 Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and (other than in the case of
ULC/Partnership Interests) non-assessable to the extent applicable. There is no
amount or other obligation owing by any Pledgor to any issuer of the Pledged
Securities in exchange for or in connection with the issuance of the Pledged
Securities or any Pledgor’s status as a partner or a member of any issuer of the
Pledged Securities.

SECTION 4.7 Consents, etc.In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement during the continuance of any Event of Default and
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other person therefor, then, upon the reasonable request of the
Collateral Agent, such Pledgor agrees to use its commercially reasonable efforts
to assist and aid the Collateral Agent to obtain as soon as practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.

SECTION 4.8 Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete in all
material respects. The Pledged Collateral described on the schedules to the
Perfection Certificate constitutes all of the property of such type of Pledged
Collateral owned or held by the Pledgors.

SECTION 4.9 Insurance.

(a) In the event that the proceeds of any insurance claim are paid to any
Pledgor after the Collateral Agent has exercised its right to foreclose after an
Event of Default, such Net Loss Proceeds shall be held in trust for the benefit
of the Collateral Agent and immediately after receipt thereof shall, subject to
the terms of the Intercreditor Agreements, be paid to the Collateral Agent for
application in accordance with the Section 10.1.

(b) Within ninety (90) days following the Closing Date (or such later date as
the Collateral Agent may specify), the Pledgors’ insurance policies shall name
the Collateral Agent (for the benefit of the Collateral Agent and the Lenders)
as an additional insured or as lender loss payee, as applicable, and shall
contain lender loss payable clauses, through endorsements in form and substance
reasonably satisfactory to the Collateral Agent.

 

-16-



--------------------------------------------------------------------------------

SECTION 4.10 Post-Closing Collateral Matters.

(a) The Borrower shall, within ninety (90) days following the Closing Date (or
such later date as the Collateral Agent may specify), establish in its name, and
thereafter maintain at all times until the payment in cash in full of the
Secured Obligations, the Collateral Account with the Collateral Agent.

(b) Each Pledgor agrees that, in the event such Pledgor takes any action to
grant or perfect a Lien in favor of the Junior Lien Collateral Agent (or other
collateral agent with respect to any Junior Lien Obligations) or the ABL
Facility Collateral Agent in any assets, such Pledgor shall also take such
action to grant or perfect a Lien (subject to the terms of the Intercreditor
Agreements) in favor of the Collateral Agent to secure the Secured Obligations
without request of the Collateral Agent.

SECTION 4.11 Notice of Changes. Without limiting the restrictions on mergers
involving the Pledgors contained in the Credit Agreement, if any Pledgor shall
effect any change in (i) its legal name, (ii) the location of its chief
executive office, (iii) its identity or organizational structure, (iv) its
organizational identification number, if any, or (v) its jurisdiction of
organization, (A) it shall give the Collateral Agent written notice (in the form
of an Officers’ Certificate) thereof within 30 days (or such later date as the
Collateral Agent may specify) following such change and (B) it shall take all
action reasonably requested by the Collateral Agent or necessary (including the
filing of financing statement amendments, if applicable) to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Pledged Collateral, if applicable.

SECTION 4.12 No Impairment of the Security Interests. No Pledgor shall take any
action, or knowingly or negligently omit to take any action, which action or
omission would have the result of materially impairing the security interest
with respect to the Pledged Collateral.

SECTION 4.13 Letter-of-Credit Rights. If any Pledgor is or becomes the
beneficiary of a letter of credit constituting Collateral in excess of
$5,000,000 in face amount, it shall promptly, and in any event within two
(2) Business Days after becoming a beneficiary, notify the Collateral Agent
thereof and (i) undertake commercially reasonable efforts to cause the issuer
and/or confirmation bank to consent to the assignment of any Letter-of-Credit
Rights to the Collateral Agent and (ii) subject to the terms of the
Intercreditor Agreements, use commercially reasonable efforts to cause the
issuer and/or confirmation bank to agree to direct all payments thereunder to a
Deposit Account at the Collateral Agent for application to the Secured
Obligations, in accordance with Section 10.1 hereof, all in form and substance
reasonably satisfactory to the Collateral Agent.

SECTION 4.14 ULC/Partnerships. Notwithstanding any provisions to the contrary
contained in this Agreement or any other document or agreement among all or some
of the parties hereto each Pledgor shall remain registered as the sole
registered and beneficial owner of all ULC/Partnership Interests and will remain
as registered and beneficial owner until such time as such ULC/Partnership
Interests are effectively transferred into the name of the Collateral Agent or
any other Person on the books and records of such ULC/Partnership upon the
exercise of rights to sell or otherwise dispose of ULC/Partnership Interests
following the occurrence and during the continuance of an Event of Default.
Accordingly, such Pledgor shall be entitled to receive and retain for its own
account any dividends, property or other distributions, if any, in respect of
such ULC/Partnership Interests (except insofar as the Pledgor has granted a
security interest in such dividends, property or other distributions, and any
shares which are ULC/Partnership Interests shall be delivered to the Collateral
Agent to hold as collateral hereunder) and shall have the right to vote such
ULC/Partnership Interests and to control the direction, management and policies
of the issuer of such ULC/Partnership Interests to the same extent as the
Pledgor would if such ULC/Partnership Interests were not pledged to the
Collateral Agent pursuant

 

-17-



--------------------------------------------------------------------------------

hereto. Nothing in this Agreement is intended to or shall constitute the
Collateral Agent, any other Secured Party, or any other Person other than such
Pledgor as a shareholder or member of any ULC/Partnership for the purposes of
any applicable law until such time as notice is given to such ULC/Partnership
(which has not been withdrawn) and further steps are taken thereunder so as to
register the Collateral Agent or other Person as the holder of the
ULC/Partnership Interests of such ULC/Partnership upon the exercise of rights to
sell or otherwise dispose of ULC/Partnership Interests following the occurrence
and during the continuance of an Event of Default. To the extent any provision
hereof would have the effect of constituting the Collateral Agent or any other
Secured Party as a shareholder or member of a ULC/Partnership prior to such
time, such provision shall be severed therefrom and ineffective with respect to
the ULC/Partnership Interests of such ULC/Partnership without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Securities
Collateral which are not ULC/Partnership Interests. Except upon the exercise of
rights to sell or otherwise dispose of ULC/Partnership Interests following the
occurrence and during the continuance of an Event of Default, no Pledgor shall
cause or permit, or enable any ULC/Partnership in which it holds ULC/Partnership
Interests to cause or permit, the Collateral Agent to: (a) be registered as a
shareholder or member of such ULC/Partnership; (b) have any notation entered in
its favor in the share register of such ULC/Partnership; (c) be held out as a
shareholder or member of such ULC/Partnership; (d) receive, directly or
indirectly, any dividends, property or other distributions from such
ULC/Partnership by reason of the Collateral Agent holding a security interest in
such ULC/Partnership Interests; or (e) act as a shareholder or member of such
ULC/Partnership, or exercise any rights of a shareholder or member of such
ULC/Partnership including the right to attend a meeting of, or to vote the
shares of, such ULC/Partnership.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Pledge of Additional Securities Collateral. Each Pledgor shall, upon
obtaining any Pledged Securities of any person, accept the same in trust for the
benefit of the Collateral Agent and promptly (but in any event within forty-five
(45) days or such later date as the Collateral Agent may specify) deliver to the
Collateral Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities which are to be pledged
pursuant to this Agreement, and confirming the attachment of the Lien hereby
created on and in respect of such additional Pledged Securities. Each Pledgor
hereby authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities listed on any Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder be considered
Pledged Collateral.

SECTION 5.2 Voting Rights; Distributions; etc.

(a) Subject to the terms of the Intercreditor Agreements, so long as no Event of
Default shall have occurred and be continuing:

(i) each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations.

 

-18-



--------------------------------------------------------------------------------

(ii) each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Collateral Agent
to hold as Pledged Collateral and shall, if received by any Pledgor, be received
in trust for the benefit of the Collateral Agent, be segregated from the other
property or funds of such Pledgor and be promptly (but in any event within
forty-five (45) days or such later date as the Collateral Agent may specify)
delivered to the Collateral Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

(c) Upon the occurrence and during the continuance of any Event of Default,
following one day’s notice by the Collateral Agent to the Loan Parties (provided
that with respect to any default under Section 8.01(a) and (f) of the Credit
Agreement, such notice shall have automatically, and without further action,
been deemed to have been delivered), subject to the terms of the Intercreditor
Agreements:

(i) all rights of each Pledgor set forth in such notice to exercise the voting
and other consensual rights it would otherwise be entitled to exercise pursuant
to Section 5.2(a)(i) hereof shall immediately cease, and all such rights shall
thereupon immediately become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise such voting and other consensual
rights;

(ii) all rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions; and

(iii) the Collateral Agent may take possession of and sell the Collateral or any
part thereof in accordance with the terms of this Agreement and the other
Security Documents.

(d) Each Pledgor shall, at its sole cost and expense, from time to time during
the continuance of any Event of Default execute and deliver to the Collateral
Agent appropriate instruments as the Collateral Agent may request in order to
permit the Collateral Agent to exercise the voting and other rights which it may
be entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3 Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged

 

-19-



--------------------------------------------------------------------------------

Securities pledged by it, and such Pledgor is not in violation of any other
provisions of any such agreement to which such Pledgor is a party, or otherwise
in default or violation thereunder, (ii) no Securities Collateral pledged by
such Pledgor is subject to any defense, offset or counterclaim, nor have any of
the foregoing been asserted or alleged against such Pledgor by any person with
respect thereto, and (iii) as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates representing such Pledged Securities that have been
delivered to the Collateral Agent) which evidence any Pledged Securities of such
Pledgor.

SECTION 5.4 Certain Agreements of Pledgors As Holders of Equity Interests. In
the case of each Pledgor which is a partner, shareholder or member, as the case
may be, in a partnership, limited liability company or other entity, such
Pledgor hereby consents to the extent required by the applicable Organizational
Document to the pledge by each other Pledgor, pursuant to the terms hereof, of
the Pledged Securities in such partnership, limited liability company or other
entity and, upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Securities to the Collateral Agent or
its nominee and to the substitution of the Collateral Agent or its nominee as a
substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1 Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Pledgor hereby grants to the Collateral Agent, an
irrevocable, non-exclusive, worldwide, royalty-free (and free of any other
obligation or payment) license to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned, licensed or hereafter acquired by
such Pledgor, wherever the same may be located, subject in the case of
Trademarks to reasonably sufficient rights to quality control and inspection in
favor of such Pledgor to avoid the risk of invalidation of its Trademarks. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout thereof.

SECTION 6.2 Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution of any proceeding in any federal, state or
local court or administrative body or in the United States Patent and Trademark
Office or the United States Copyright Office regarding any material Intellectual
Property Collateral, such Pledgor’s right to register such material Intellectual
Property Collateral or its right to keep and maintain such registration and
prosecute applications in full force and effect (excluding, in each case,
typical communications in the ordinary course of prosecution, such as office
actions and the like), (ii) consistent with commercially reasonable business
judgment, maintain, protect and enforce all material Intellectual Property
Collateral as presently used and operated, (iii) not permit to lapse or become
abandoned any material Intellectual Property Collateral, and not settle or
compromise any pending or future litigation or administrative proceeding with
respect to any such material Intellectual Property Collateral, in either case
except as shall be consistent with commercially reasonable business judgment,
(iv) upon such Pledgor obtaining knowledge thereof, promptly notify the
Collateral Agent in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of any material
Intellectual

 

-20-



--------------------------------------------------------------------------------

Property Collateral to such Pledgor or the Collateral Agent’s Lien on and
security interest therein, including a levy or threat of levy or any legal
process against any material Intellectual Property Collateral, (v) not license
any Intellectual Property Collateral, or otherwise disclose any confidential
Technology or source code, other than licenses or under nondisclosure agreements
(as applicable) entered into by such Pledgor in, or incidental to, the ordinary
course of business, (vi) amend or permit the amendment of any of the licenses in
a manner that materially and adversely affects the right to receive payments
thereunder, or in any manner that would materially impair the value of any
Intellectual Property Collateral to such Pledgor or the Collateral Agent’s Lien
on and security interest therein, in each case, except as shall be consistent
with commercially reasonable business judgment, (vii) diligently keep adequate
records respecting all Intellectual Property Collateral and (viii) furnish to
the Collateral Agent from time to time upon the Collateral Agent’s request
therefor reasonably detailed statements and amended schedules further
identifying and describing the Intellectual Property Collateral and such other
materials evidencing or reports pertaining to any Intellectual Property
Collateral as the Collateral Agent may from time to time request.

SECTION 6.3 After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (g) of
the definition of “Excluded Assets,” the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or (ii)
shall automatically constitute Intellectual Property Collateral as if such would
have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party. Each Pledgor shall concurrently
with the delivery of the financial statements under Section 6.01(a) of the
Credit Agreement provide to the Collateral Agent written notice of any newly
filed or acquired Patent, Trademark, Copyright, or Exclusive Copyright License
(in each case filed with the United States Copyright Office or United States
Patent and Trademark Office) and confirm the attachment of the Lien and security
interest created by this Agreement to any rights described in clauses (i) and
(ii) above by execution of an instrument which shall contain such provisions
regarding the duties, liabilities, obligations, indemnities, benefits and
protections of the Collateral Agent as are reasonably acceptable to it and shall
promptly file and record with the United States Patent and Trademark Office or
United States Copyright Office, as applicable, such instrument as shall be
reasonably necessary to create, preserve, protect or perfect the Collateral
Agent’s security interest in such Intellectual Property Collateral.

SECTION 6.4 Litigation. Unless there shall occur and be continuing any Event of
Default each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, subject to the terms of the Intercreditor Agreements, the Collateral
Agent shall have the right but shall in no way be obligated to file applications
for protection of the Intellectual Property Collateral and/or bring suit in the
name of any Pledgor, the Collateral Agent or the Secured Parties to enforce the
Intellectual Property Collateral and any license thereunder. In the event of
such suit, each Pledgor shall, at the reasonable request of the Collateral
Agent, do any and all lawful acts and execute any and all documents reasonably
requested by the Collateral Agent in aid of such enforcement and the Pledgors
shall promptly reimburse and indemnify the Collateral Agent for all costs and
expenses incurred by the Collateral Agent in the exercise of its rights under
this Section 6.4 in accordance with Sections 10.04 and 10.05 of the Credit
Agreement. In the event that the Collateral Agent shall elect not to

 

-21-



--------------------------------------------------------------------------------

bring such suit to enforce the Intellectual Property Collateral, each Pledgor
agrees, at the reasonable request of the Collateral Agent, to take all
commercially reasonable actions necessary, whether by suit, proceeding or other
action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by any person.

ARTICLE VII

[RESERVED]

ARTICLE VIII

TRANSFERS

SECTION 8.1 Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as not prohibited by the
Credit Agreement.

ARTICLE IX

REMEDIES

SECTION 9.1 Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default
(subject to the terms of the Intercreditor Agreements), the Collateral Agent
may, but shall not be obligated to, from time to time exercise in respect of the
Pledged Collateral, in addition to the other rights and remedies provided for
herein or otherwise available to it, the following remedies:

(i) personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, for purposes of collecting, assembling,
processing, removing or otherwise dealing with such Pledged Collateral, and may
remain present at such premises to receive copies of all communications and
remittances relating to the Pledged Collateral and use in connection with such
purposes any and all services, supplies, aids and other facilities of any
Pledgor;

(ii) demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one (1) Business Day after receipt thereof) pay such amounts to
the Collateral Agent;

(iii) sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

 

-22-



--------------------------------------------------------------------------------

(iv) take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(a)(iv) is of the essence hereof. Upon application to a court of
equity having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v) withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi) retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

(vii) exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) exercise all the rights and remedies of a secured party available under
the UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien), and the Collateral Agent
may also in its sole discretion, without notice except as specified in
Section 9.3 hereof, sell, assign or grant a license to use the Pledged
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as are commercially reasonable. The Collateral
Agent or any other Secured Party or any of their respective Affiliates may be
the purchaser, licensee, assignee or recipient of the Pledged Collateral or any
part thereof at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Pledged Collateral sold, assigned or licensed at such sale, to use and apply
any of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Collateral Agent shall
not be obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the

 

-23-



--------------------------------------------------------------------------------

price at which the Pledged Collateral or any part thereof may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Collateral Agent accepts the
first offer received and does not offer such Pledged Collateral to more than one
offeree.

(ix) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and the other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

SECTION 9.2 Pledgor’s Obligations Upon Event of Default. Upon the request of the
Collateral Agent after the occurrence and during the continuance of an Event of
Default, each Pledgor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Agent, whether at such Pledgor’s premises or elsewhere, and undertake
each of the other obligations set forth in Section 9.1(a)(iv); and

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Pledgor for such use and
occupancy.

SECTION 9.3 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.4 Waiver of Notice and Claims.

Each Pledgor hereby waives, to the fullest extent permitted by applicable law,
notice or judicial hearing in connection with the Collateral Agent’s taking
possession or the Collateral Agent’s disposition of the Pledged Collateral or
any part thereof, including any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which such Pledgor would
otherwise have under law, and each Pledgor hereby further waives, to the fullest
extent permitted by applicable law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder, (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law, and
(iv) any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by

 

-24-



--------------------------------------------------------------------------------

this Agreement, or otherwise. The Collateral Agent shall not be liable for any
incorrect or improper payment made pursuant to this Article IX in the absence of
gross negligence or willful misconduct on the part of the Collateral Agent.
Except as otherwise specifically provided herein, each Pledgor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Pledged Collateral shall operate to divest all right, title, interest, claim
and demand, either at law or in equity, of the applicable Pledgor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Pledgor and against any and all persons claiming or attempting to claim the
Pledged Collateral so sold, optioned or realized upon, or any part thereof,
from, through or under such Pledgor.

SECTION 9.5 Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral, to limit purchasers to persons who will agree, among other things,
to acquire such Securities Collateral or Investment Property for their own
account, for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges that any such private sales may be at prices
and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions (including a public offering
made pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Collateral Agent, for the benefit of the Collateral Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall

 

-25-



--------------------------------------------------------------------------------

cause the issuer of the Securities Collateral to indemnify the Collateral Agent
and all others participating in the distribution of such Securities Collateral
against all claims, losses, damages and liabilities caused by any untrue
statement (or alleged untrue statement) of a material fact contained therein (or
in any related registration statement, notification or the like) or by any
omission (or alleged omission) to state therein (or in any related registration
statement, notification or the like) a material fact required to be stated
therein or necessary to make the statements therein not misleading.

(d) If the Collateral Agent determines, subject to the terms of the
Intercreditor Agreements, to exercise its right to sell any or all of the
Securities Collateral, upon written request, the applicable Pledgor shall
determine and inform the Collateral Agent of the number of securities included
in the Securities Collateral which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.5 will cause irreparable injury to the Collateral Agent and
the other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.5 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 9.6 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties; nor shall it be required to marshal any
collateral. All rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies provided by law or otherwise available.

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Security Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

SECTION 9.7 Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing (but subject to the terms
of the Intercreditor Agreements), upon the written demand of the Collateral
Agent, each Pledgor shall execute and deliver to the Collateral Agent an
assignment or assignments of the registered and applied for Intellectual
Property Collateral and such other documents as are necessary or appropriate to
carry out the intent and purposes hereof.

 

-26-



--------------------------------------------------------------------------------

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1 Application of Proceeds:

(a) Subject to the terms of the Intercreditor Agreements, the proceeds received
by the Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral (including, without
limitation, with respect to any Pledged Collateral or any Mortgaged Property)
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, together with any other sums then held by the Collateral Agent pursuant
to this Agreement or any other Security Document or in the Collateral Account,
against the Secured Obligations in the order specified in the Credit Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Concerning Collateral Agent.

(a) The Collateral Agent has been appointed as Collateral Agent pursuant to the
Credit Agreement. The actions of the Collateral Agent hereunder are subject to
the provisions of the Credit Agreement and the Intercreditor Agreements. The
Collateral Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the Pledged
Collateral), in accordance with this Agreement, the Intercreditor Agreements and
the Credit Agreement. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Collateral Agent may resign in the manner provided in the
Credit Agreement. A successor Collateral Agent may be appointed in the manner
provided in the Credit Agreement. Upon the acceptance of any appointment as the
Collateral Agent by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent under this Agreement, and
the retiring Collateral Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.

(b) The Collateral Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. The Collateral Agent and each other Secured
Party shall use reasonable care (such care, in any event, being not more than
the care it provides with regards to its own property or possessions) with
respect to the Collateral in its possession or under its control. Neither the
Collateral Agent nor any other Secured Party shall have any other duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Collateral Agent or such other Secured Party, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which the Collateral Agent, in its individual
capacity, accords its own property consisting of similar instruments or
interests, it being understood that neither the Collateral Agent nor any of the
Secured Parties shall have responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any Securities Collateral, whether or not the Collateral
Agent or any other Secured Party has or is deemed to have knowledge of such
matters or (ii) taking any necessary steps to preserve rights against any person
with respect to any Pledged Collateral.

 

-27-



--------------------------------------------------------------------------------

(c) To the extent that applicable law imposes duties on the Collateral Agent to
exercise remedies in a commercially reasonable manner, each Pledgor acknowledges
and agrees that it is commercially reasonable for the Collateral Agent (i) to
fail to incur expenses deemed significant by the Collateral Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Pledgor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Each Pledgor acknowledges that the purpose
of this Section 11.1 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1.
Without limitation upon the foregoing, nothing contained in this Section 11.1
shall be construed to grant any rights to any Pledgor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 11.1.

(d) The Pledgors and the Collateral Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable. In view of the foregoing,
each Pledgor agrees that the Collateral Agent may at any time and from time to
time, if an Event of Default has occurred and is continuing, compromise with the
obligor on any Receivable, accept in full payment of any Receivable such amount
as the Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

(e) The Collateral Agent shall be entitled to conclusively rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

 

-28-



--------------------------------------------------------------------------------

(f) If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, may select which
provision or provisions shall control.

(g) Anything herein contained to the contrary notwithstanding, (i) each Pledgor
shall remain liable under this Agreement and under each of the underlying
contracts to which such Pledgor is a party described herein to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (ii) the exercise by the Collateral Agent or the Holders
of any of their rights, remedies or powers hereunder shall not release any
Pledgor from any of its duties or obligations under this Agreement or such
underlying contracts described herein and (iii) neither the Administrative Agent
or the Collateral Agent shall have any obligation or liability under such
underlying contracts by reason of or arising out of this Agreement, nor shall
the Holders, the Administrative Agent or the Collateral Agent be obligated to
perform any of the obligations or duties of any of the Pledgors hereunder or
under any of the contracts described herein.

(h) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of the Collateral Agent. Nor shall
the Collateral Agent be responsible for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of the Pledgors to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.

(i) In acting under and by virtue of this Agreement, the Collateral Agent shall
have all of the rights, protections and immunities granted to the Collateral
Agent and the Administrative Agent under the Credit Agreement (including, but
not limited to, the right to be indemnified under Section 10.05 of the Credit
Agreement), and all such rights, protections and immunities are incorporated by
reference herein, mutatis mutandis.

SECTION 11.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement during the continuance of any Event of Default (including such
Pledgor’s covenants to (i) pay the premiums in respect of all required insurance
policies hereunder, (ii) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or perform any
obligations of such Pledgor under any Pledged Collateral), subject to the terms
of the Intercreditor Agreements, the Collateral Agent may (but shall not be
obligated to and shall have no liability to such Pledgor or any third party for
failure to so do or take action) do the same or cause it to be done, and may
expend funds for such purpose; provided, however, that the Collateral Agent
shall in no event be bound to inquire into the validity of any tax, Lien,
imposition or other obligation which such Pledgor fails to pay or perform as and
when required hereby and which such Pledgor does not contest in accordance with
the provisions of the Credit Agreement. Any and all amounts so expended by the
Collateral Agent shall be paid by the Pledgors in accordance with the provisions
of Section 10.05 of the Credit Agreement. Neither the provisions of this
Section 11.2 nor any action taken by the Collateral Agent pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement from constituting an Event of Default. Each
Pledgor hereby appoints the Collateral Agent its attorney-in-fact,

 

-29-



--------------------------------------------------------------------------------

with full power and authority in the place and stead of such Pledgor and in the
name of such Pledgor, or otherwise, from time to time in the Collateral Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Agreement and the other Security Documents
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof (but the Collateral Agent shall not be obligated to and shall
have no liability to such Pledgor or any third party for failure to so do or
take action). The foregoing grant of authority during the continuance of any
Event of Default is a power of attorney coupled with an interest and such
appointment shall be irrevocable for the term hereof. Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof during the continuance of any Event of Default.

SECTION 11.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns, provided
that, except as permitted by the Credit Agreement, no Pledgor shall have the
right to assign its rights or delegate its obligations under this Agreement or
any interest herein, without the prior written consent of the Collateral Agent
and (ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
Persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of Credit Agreement and, in the case of a
Secured Party that is a party to a Secured Cash Management Agreement or a
Secured Hedge Agreement, such Secured Cash Management Agreement or Secured Hedge
Agreement, as applicable. Each of the Pledgors agrees that its obligations
hereunder and the security interest created hereunder shall continue to be
effective or be reinstated, as applicable, if at any time payment, or any part
thereof, of all or any part of the Secured Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Pledgor or otherwise.

SECTION 11.4 Termination; Release.

(a) Upon termination of the Aggregate Commitments and payment in full of all
Secured Obligations (other than (A) contingent indemnification obligations not
yet accrued and payable and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made this Agreement shall terminate and the Pledged Collateral shall be
automatically and without further action released from the Liens in favor of the
Collateral Agent and the other Secured Parties created hereby, and all
obligations (other than those expressly stated to survive such termination) of
each Pledgor to the Collateral Agent or any other Secured Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. At the sole expense of any Pledgor following any such termination,
the Collateral Agent shall deliver such documents as such Pledgor shall
reasonably request to evidence such release and termination.

(b) If any of the Collateral shall (i) be sold, transferred or otherwise
disposed of by any Pledgor in a sale, transfer or other disposition permitted by
the Credit Agreement, other than with respect to a sale, transfer or other
disposition to another Pledgor, or (ii) be or become an Excluded Asset pursuant
to a transaction not prohibited by the Credit Agreement, then, in each case such
Collateral shall be automatically and without further action released from the
security interests created by this Agreement. If a Pledgor is disposed of
pursuant to a transaction permitted by the Credit Agreement or is otherwise
released from its guarantee pursuant to (and to the extent permitted by) the
Credit Agreement, such Pledgor shall be automatically and without further action
released from its obligations under this

 

-30-



--------------------------------------------------------------------------------

Agreement. In either case, the Collateral Agent, at the request and sole expense
of such Pledgor, shall execute and deliver to such Pledgor all releases or other
documents reasonably necessary or desirable for the termination and release of
the Liens created hereby on Collateral of such Pledgor, or such Pledgor, as
applicable, subject to, if reasonably requested by the Collateral Agent, the
Collateral Agent’s receipt of an Officers’ Certificate from the Borrower stating
that such transaction is in compliance with the Credit Agreement.

(c) The Liens securing the Secured Obligations in respect of the Term Loans will
be released or subordinated, in whole or in part, as provided in Section 9.11 of
the Credit Agreement.

(d) The Liens securing the Secured Obligations shall be released when required
pursuant to the terms of the ABL Intercreditor Agreement, following the request
of the applicable party or parties thereto, subject to, if reasonably requested
by the Collateral Agent, the Collateral Agent’s receipt of an Officer’s
Certificate from the Borrower stating that such release is in compliance with
the Credit Agreement and in accordance with the terms of the ABL Intercreditor
Agreement.

SECTION 11.5 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by each of the parties hereto. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

SECTION 11.6 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement, and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7 Governing Law; Waiver of Jury Trial. Sections 10.15 and 10.16 of
the Credit Agreement are incorporated herein, mutatis mutandis, as if a part
hereof.

SECTION 11.8 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

-31-



--------------------------------------------------------------------------------

SECTION 11.10 Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11 [Reserved].

SECTION 11.12 No Claims Against Collateral Agent.Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13 No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Security Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith. Anything herein to the
contrary notwithstanding, neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any contracts, agreements and
other documents included in the Pledged Collateral by reason of this Agreement,
nor shall the Collateral Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Pledgor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Pledged Collateral hereunder. The obligations of each Pledgor
contained in this Section 11.13 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement, the Credit
Agreement and the other Security Documents.

SECTION 11.14 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement or any Loan
Document, or any other agreement or instrument relating thereto;

 

-32-



--------------------------------------------------------------------------------

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any Loan Document,
or any other agreement or instrument relating thereto, except as specifically
set forth in a waiver granted pursuant to the provisions of Section 11.5 hereof;
or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

SECTION 11.15 Intercreditor Agreements.

(a) Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of ABL Obligations (as defined in the ABL Intercreditor Agreement),
the requirements of this Agreement to deliver any ABL Priority Collateral and
any certificates, instruments, chattel paper, titles or documents of any kind
(including, but not limited to, endorsements and stock powers) in relation
thereto to the Collateral Agent shall be deemed satisfied by delivery of such
Collateral and such certificates, instruments or documents in relation thereto
to the ABL Facility Collateral Agent (as bailee for the Collateral Agent
pursuant to the terms of the ABL Intercreditor Agreement).

(b) Notwithstanding anything herein to the contrary, this Agreement and each
other Loan Document are subject to the terms and conditions set forth in the ABL
Intercreditor Agreement in all respects and, in the event of any conflict
between the terms of the ABL Intercreditor Agreement and this Agreement, the
terms of the ABL Intercreditor Agreement shall govern. Notwithstanding anything
herein to the contrary, (i) the priority of the Lien on and security interest in
the ABL Priority Collateral granted to the Collateral Agent for the benefit of
the Secured Parties pursuant to any Loan Document are expressly subject and
subordinate to the Lien on and security interest in the ABL Priority Collateral
granted to the ABL Facility Collateral Agent pursuant to the ABL Facility and
(ii) the exercise of any right or remedy in respect of the Collateral by the
Collateral Agent hereunder or under any other Loan Document is subject to the
provisions of the ABL Intercreditor Agreement.

SECTION 11.16 Headings. The title of and Section headings in this Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Agreement.

SECTION 11.17 Indemnity. Each Pledgor hereby agrees to indemnify the Collateral
Agent, and its successors, assigns, agents and employees, from and against any
and all liabilities, damages, penalties, suits, fees, costs, and expenses of any
kind and nature (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Collateral Agent is a party thereto)
imposed on, incurred by or asserted against the Collateral Agent, or its
successors, assigns, agents and employees, in any way relating to or arising out
of this Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Collateral Agent or any
Pledgor, and any claim for Patent, Trademark or Copyright infringement) in
accordance with Article IX of the Credit Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

ALERIS INTERNATIONAL, INC., as Pledgor By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: Executive Vice President, Chief Financial
          Officer and Treasurer ALERIS CORPORATION, as Pledgor By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: Executive Vice President, Chief Financial
          Officer and Treasurer ALERIS ROLLED PRODUCTS, INC., as Pledgor By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: President ALERIS ROLLED PRODUCTS, LLC, as
Pledgor By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: President ALERIS ROLLED PRODUCTS SALES
CORPORATION, as Pledgor By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: President

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

IMCO RECYCLING OF OHIO, LLC, as Pledgor By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: President ALERIS OHIO MANAGEMENT, INC., as
Pledgor By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: President NICHOLS ALUMINUM LLC, as Pledgor By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: President

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

/s/ Alicia Schug

  Name:  

Alicia Schug

  Title:   Vice President By:  

/s/ Philip Saliba

  Name:   Philip Saliba   Title:   Director

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of June 25, 2018, made by Aleris International, Inc., a
Delaware corporation, as Borrower, the Guarantors party thereto and Deutsche
Bank AG New York Branch, as Collateral Agent (in such capacity and together with
any successors in such capacity, the “Collateral Agent”), (ii) agrees promptly
to note on its books the security interests granted to the Collateral Agent and
confirmed under the Security Agreement, (iii) agrees that it will comply with
instructions of the Collateral Agent with respect to the applicable Securities
Collateral (including all Equity Interests of the undersigned) without further
consent by the applicable Pledgor, (iv) agrees to notify the Collateral Agent
upon obtaining knowledge of any interest in favor of any person in the
applicable Securities Collateral that is adverse to the interest of the
Collateral Agent therein and (v) waives any right or requirement at any time
hereafter to receive a copy of the Security Agreement in connection with the
registration of any Securities Collateral thereunder in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee.

 

[                 ] By:  

 

  Name:   Title:

 

 

Exh. 1-1



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [                ], is delivered
pursuant to Section 5.1 of the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
June 25, 2018, made by Aleris International, Inc., as Borrower, the Guarantors
party thereto and Deutsche Bank AG New York Branch, as Collateral Agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”).The undersigned hereby agrees that this Securities Pledge Amendment may
be attached to the Security Agreement and that the Pledged Securities listed on
this Securities Pledge Amendment shall be deemed to be and shall become part of
the Pledged Collateral and shall secure all Secured Obligations.

PLEDGED SECURITIES

 

ISSUER

  

CLASS OF

STOCK OR
INTERESTS

  

PAR

VALUE

  

CERTIFICATE

NO(S).

  

NUMBER OF

SHARES

OR

INTERESTS

  

PERCENTAGE OF

ALL ISSUED CAPITAL

OR OTHER EQUITY

INTERESTS OF ISSUER

 

Exh. 2-1



--------------------------------------------------------------------------------

[             ], as Pledgor By:  

 

  Name:   Title:

 

AGREED TO AND ACCEPTED: DEUTSCHE BANK AG NEW YORK BRANCH,, as Collateral Agent
By:  

 

  Name:   Title:

 

 

Exh. 2-2



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Date]

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of June 25, 2018,
made by Aleris International, Inc., a Delaware corporation (the “Borrower”), the
Guarantors party thereto and Deutsche Bank AG New York Branch,, in its capacity
as Collateral Agent pursuant to the Credit Agreement (in such capacity and
together with any successors in such capacity, the “Collateral Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                ] (the “New Pledgor”), pursuant to Section 3.5
of the Security Agreement. The New Pledgor hereby agrees to be bound as a
Guarantor and as a Pledgor party to the Security Agreement by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. The New Pledgor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in the Credit Agreement to the same extent that it
would have been bound if it had been a signatory to the Credit Agreement on the
execution date of the Credit Agreement. Without limiting the generality of the
foregoing, the New Pledgor hereby grants and pledges to the Collateral Agent, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, a Lien on and security interest in, all of its right, title
and interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Guarantor and Pledgor thereunder. The New
Pledgor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Pledgors contained in the Security
Agreement.

Annexed hereto are supplements to each of the schedules to the Perfection
Certificate with respect to the New Pledgor.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Joinder Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 10.15 of the Credit Agreement is incorporated herein, mutatis mutandis,
as if a part hereof.

[Signature page follows]

 

Exh. 3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR]

By:

 

 

 

Name:

 

Title:

 

AGREED TO AND ACCEPTED: DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent
By:  

 

  Name:   Title:

[Schedules to be attached]

 

 

Exh. 3-2



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [                ], 2018 by
[                ] and [                    ] (each, individually, a “Pledgor,”
and, collectively, the “Pledgors”), in [                ]in its capacity as
Collateral Agent pursuant to the Credit Agreement (in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Copyright Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a Lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor
(the “Copyright Collateral”):

(a) Copyrights and Exclusive Copyright Licenses of such Pledgor, including those
listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control unless the Collateral
Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, Lien and security
interest in the Copyright Collateral under this Copyright Security Agreement.

 

Exh. 4-1



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Copyright Security Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Copyright Security Agreement.

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Exh. 4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed: DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:   Title:

 

Exh. 4-3



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

TITLE

           

Copyright Applications:

 

OWNER

  

TITLE

     

Exclusive Copyright Licenses:

 

 

Exh. 4-4



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of]

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [                ]2018, by
[                    ] and [                    ] (each, individually, a
“Pledgor,” and, collectively, the “Pledgors”), in favor of [                ],
in its capacity as Collateral Agent pursuant to the Credit Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a Lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor
(the “Patent Collateral”):

(a) Patents of such Pledgor, including those listed on Schedule I attached
hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and the
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, Lien and security
interest in the Patent Collateral under this Patent Security Agreement.

 

Exh. 5-1



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Patent Security Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Patent Security Agreement.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Exh. 5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed: DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:   Title:

 

Exh. 5-3



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

NAME

Patent Applications:

 

OWNER

  

APPLICATION NUMBER

  

NAME

 

 

Exh. 5-4



--------------------------------------------------------------------------------

EXHIBIT 6

[Form of]

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [                ],2018 by
[                    ] and [                    ] (each individually, a
“Pledgor,” and, collectively, the “Pledgors”), in favor of Deutsche Bank AG New
York Branch, in its capacity as Collateral Agent pursuant to the Credit
Agreement (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Trademark Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a Lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor
(the “Trademark Collateral”):

(a) Trademarks of such Pledgor, including those listed on Schedule I attached
hereto, but excluding any Trademarks that are Excluded Assets;

(b) all goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control unless the Collateral
Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, Lien and security
interest in the Trademark Collateral under this Trademark Security Agreement.

 

Exh. 6-1



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Trademark Security Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Trademark Security Agreement.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Exh. 6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed: DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:

 

 

 

Name:

 

Title:

 

Exh. 6-3



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

TRADEMARK

           

Trademark Applications:

 

OWNER

  

APPLICATION NUMBER

  

TRADEMARK

           

 

 

Exh. 6-4



--------------------------------------------------------------------------------

EXHIBIT 7

[Form of]

PERFECTION CERTIFICATE

 

Exh. 7-1